     Case 2:19-cv-03817-CBM-SK Document 2 Filed 05/03/19 Page 1 of 19 Page ID #:2




 1 John B. Larson, Esq., SBN 108813
   Yasmine Hussein, Esq., SBN 285885
 2 LARSON & GASTON, LLP
 3 200 S. Los Robles Avenue, Suite 530
   Pasadena, CA 91101
 4
   (626) 795-6001 Telephone
 5 (626) 795-0016 Facsimile
 6 john.larson@larsongaton.com
   yasmine.hussein@larsongaston.com
 7
 8    Attorneys for Plaintiff, HARLEYSVILLE INSURANCE COMPANY
 9
                              UNITED STATES DISTRICT COURT
10                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
                                    WESTERN DISTRICT

12    HARLEYSVILLE INSURANCE                  )   Case No. 2:19-cv-03817
      COMPANY                                 )
13                                            )
                                              )
                                                  COMPLAINT FOR
14              Plaintiff,                        DECLARATORY RELIEF,
                                              )
15                                            )   REIMBURSEMENT, AND
                v.                            )   CONTRIBUTION
16                                            )
17    KING'S EXPRESS, INC.; INFINITY) [DEMAND FOR JURY TRIAL]
      LOGISTICS,    INC.;   PRO-COM)
18
      PRODUCTS, INC.; MISA IMPORTS, �
19    INC.; DENNIS MCCORMICK; JOHN)
zo    VINCENTTARWATER,               )
                                              )
21              Defendants.                   )

22    ������������-                           )

23
24              Plaintiff, HARLEYSVILLE INSURANCE COMPANY ("Harleysville" or
25    "Plaintiff'') seeks a declaration that it has no duty to defend or indemnify its
26    insured KING'S EXPRESS, INC. ("KEI") and INFINITY LOGISTICS, INC.
27    ("Infinity") in an Underlying Action by PRO-COM PRODUCTS, INC. ("Pro-
28    Com") seeking monetary damages for violations of the Carmack Amendment,


                                             -1-
         4815   COMPLAINT FOR DECLARATORY RELIEF, REIMBURSEMENT, AND CONTRIBUTION
     Case 2:19-cv-03817-CBM-SK Document 2 Filed 05/03/19 Page 2 of 19 Page ID #:3




      Deceit/Fraud, Negligent Misrepresentation, Breach of Contract, and Violations of
2     the Racketeer Influenced and Corrupt Organizations ("RICO") Act as well as in
3     an Underlying Claim by MISA IMPORTS, INC., ("Misa") for allegedly
4     undelivered cargo containing eight pallets of wine and spirits.
5     I.            GENERAL ALLEGATIONS
 6                  A.   The Parties
 7                  1.   Plaintiff Harleysville is a Pennsylvania Corporation with its principle
 8    place of business in Harleysville, PA. Harleysville is authorized and does transact
 9    business in California.
10                  2.   Defendant KING'S EXPRESS, INC. ("KEI") is a Minnesota
11    Corporation with its principle place of business in St. Cloud, MN.
12                  3.   Defendant INFINITY LOGISTICS, INC. ("Infinity") is a Minnesota
13    Corporation with its principle place of business in St. Cloud, MN.                Infinity
14    transacts business in the State of California on behalf of KEI.
15                  4.   Defendant PRO-COM PRODUCTS, INC. ("Pro-Com") is a
16    California Corporation with its principle place of business in City of Industry, CA.
17                  5.   Defendant MISA IMPORTS, INC., ("Misa") is a Texas Corporation
18    with its principle place of business in Dallas, TX, Texas Secretary of State File
19    Number 0800002692.
20                  6.   Defendant DENNIS MCCORMICK ("McCormick") is an individual
21    and principle of KEI and/or Infinity.           Plaintiff is informed, and believes, and
22    thereon alleges, that Mr. McCormick is a citizen and resident of Minnesota.
23                  7.   Defendant JOHN VINCENT TARWATER ("Tarwater") is an
24    individual and principle of KEI and/or Infinity.              Plaintiff is informed, and
25    believes, and thereon alleges, that Mr. Tarwater is a citizen and resident of
26    Minnesota.
27     Ill
28     ///



                                                    -2-
             4815   COMPLAINT FOR DECLARATORY RELIEF, REIMBURSEMENT, AND CONTRIBUTION
     Case 2:19-cv-03817-CBM-SK Document 2 Filed 05/03/19 Page 3 of 19 Page ID #:4




 1                  8.    Each Defendant had a principal-agent, master-servant, employer-
2     employee, insurer-insured, partnership, joint venture, and/or other relationship
3     with one of more of the other Defendants.
4                   9.    The relevant acts or omissions of each Defendant, including DOES 1-
5     100, were undertaken with the express or implied permission or consent of each
 6    other Defendant, and were within the course and scope of the relationship
 7    described above.
 8                  10.   This action arises out of and underlying lawsuit in which Plaintiff
 9    Pro-Com Products, Inc. alleges to have suffered monetary damages allegedly
10    caused by the defendants named therein, including KING'S EXPRESS LA, INC.,
11    INFINITY             LOGISTICS,      INC.,   KING'S      EXPRESS,      INC.,    DENNIS
12    MCCORMICK, and JOHN VINCENT TARWATER. A copy of the Underlying
13    Complaint is attached hereto as Exhibit 1.
14                   B.   Jurisdiction
15                  11.   Pursuant to 28 U.S.C. §2201, Harleysville seeks a declaration that it
16    has no duty to defend or indemnify KEI and Infinity under an insurance policy
17    issued by Harleysville to KEI and Infinity.
18                  12.   This Court has jurisdiction pursuant to 28 U.S.C. §1331 because the
19    claims alleged herein contain a cause of action for non-delivery of cargo and is
20    thus a claim under the Carmack Amendment, 49 U.S.C. §14706, et seq.
21                  13.   This Court has jurisdiction pursuant to 28 U.S.C. §1332 because the
22     amount in controversy exceeds $75,000 exclusive of interests and costs.
23     Specifically, Plaintiff Pro-Com in the Underlying Action seeks compensatory,
24     treble, and punitive damages of not less than $1,239,563.12. Claimant Misa seeks
25     compensatory damages of not less than $33,526.96. Harleysville anticipates it
26     will have incurred in excess of $75,000 in defense fees and costs in the near
27     future. There is complete diversity among the Parties as alleged herein.
28     ///



                                                    -3-
             4815   COMPLAINT FOR DECLARATORY RELIEF, REIMBURSEMENT, AND CONTRIBUTION
     Case 2:19-cv-03817-CBM-SK Document 2 Filed 05/03/19 Page 4 of 19 Page ID #:5




 1                 C.      Venue
2                  14.     Venue is proper m this judicial district pursuant to 28 U.S.C.
3     §139l(b) and (c), The acts or omissions giving rise to the Underlying Action
4     occurred within the Central District of California. Specifically, the Underlying
5     Action and claims giving rise to it occurred within the geographical area defined
6     as the Central District of California.           At all times relevant herein, Plaintiff is
7     informed, and believes, and thereon alleges, that the Parties to this action were
 8    authorized to, and did, conduct business within the Central District of California.
 9    II.          THE INSURANCE POLICY
10                 15.     Harleysville issued policy number CIM00000027219X for the policy
11    period 1/01/2017 to 1/01/2018. A copy of the policy is attached hereto as Exhibit
12    2 and hereinafter sometimes referred to as the "Policy".
13                 16.     In relevant part, the Harleysville policy provides Commercial Inland
14    Marine Coverage, pursuant to standard American Association of Insurance
15    Services ("AAIS") Form IM 7450 01 07.
16                 The Policy provides:
17                 1. Legal Liability Coverage-- "We" cover "your" legal liability for loss
18                       to covered property:
19                                                **********
20
21                  PROPERTY COVERED
22
23                  "We" cover the following property unless the property is excluded or
24                  subject to limitations.
25                 1. Property In Vehicles -
26                          a. Coverage -- "We" cover direct physical loss caused by a covered
27                             peril to property of others described on the "schedule of
28                             coverages" while in due course of "transit" including loading and


                                                      -4-
            4815   COMPLAINT FOR DECLARATORY RELIEF, REIMBURSEMENT, AND CONTRIBUTION
     Case 2:19-cv-03817-CBM-SK Document 2 Filed 05/03/19 Page 5 of 19 Page ID #:6




 1                      unloading.
2

3         The Policy only applies to "direct physical loss" or Damage to the cargo. The
4     Policy provides:
5
6               1. Coverage -- "We" cover "you" for "your" "subcontractor's" legal
7                 liability for direct physical loss or damage caused by a covered peril to
 8                property of others described on the "schedule of coverages" while:
 9                a. in due course of "transit" including, loading and unloading; and
10                b. in the care, custody, and control of "your" "subcontractor".
11                The Policy identifies requirements that the insured must comply with in
12                the event of a claimed loss under the policy. The Policy was amended by
13                the AMENDATORY ENDORSEMENT FOR MINNESOTA to include:
14                WHAT MUST BE DONE IN CASE OF LOSS-
15                1. Under What Must Be Done In Case Of Loss,
16                   paragraph a. of Notice is deleted and
17                   replaced by the following:
18
19                       a. Give "us" or "our" agent prompt
20                          notice including a description of the
21                          property involved; and
22
23                2. Under What Must Be Done In Case Of Loss,
24                   Proof Of Loss is deleted and replaced by the
25                   following:
26
27
28



                                                  -5-
         4815   COMPLAINT FOR DECLARATORY RELIEF, REIMBURSEMENT, AND CONTRIBUTION
     Case 2:19-cv-03817-CBM-SK Document 2 Filed 05/03/19 Page 6 of 19 Page ID #:7




 1                   Proof Of Loss -
 2
 3                       a. "you" must send "us", within 60 days
 4                         after "our" request, a signed, sworn
 5                         proof of loss. This must include the
 6                         following information:
 7
 8                            1) the time, place, and
 9                               circumstances of the loss;
10                            2) other policies of insurance that
11                               may cover the loss; and
12                            3) "your" interest and the interests
13                               of all others in the property
14                               involved, including all
15                               mortgages and liens.
16                      b. In addition, "you" must send "us",
17                         within a reasonable time after "our"
18                         request, the following information:
19
20                            1) changes in title or occupancy of
21                               the covered property during the
22                               policy period; and
23                            2) estimates, specifications,
24                               inventories, and other
25                               reasonable information that
26                               "We" may require to settle the
27                               loss.
28



                                               -6-
         4815   COMPLAINT FOR DECLARATORY RELIEF, REIMBURSEMENT, AND CONTRIBUTION
     Case 2:19-cv-03817-CBM-SK Document 2 Filed 05/03/19 Page 7 of 19 Page ID #:8




 1                3. Under What Must Be Done In Case Of Loss,
2                    Examination is amended to include the
 3                   following:
4

 5                   Before "you" are examined under oath, "We"
 6                   must inform "you" of ''your" right to counsel
 7                   and that "your" answers may be used against
 8                   ''you" in later civil or criminal proceedings.
 9
IO              The policy contains the required AMENDATORY ENDORSEMENT
11    FOR THE STATE OF MINNESOTA. The endorsement states:
12              1. Under what must be done in case of loss, paragraph a. of Notice is
13                deleted and replaced by the following:
14                    a. Give ''us" or "our" agent prompt notice including a description of
15                       the property involved:
16              The policy also contains other coverage limitations applicable to the
17    allegations of Pro-Com's FAC:
18
19              1. Coverage Limitation -
20                 a. "We" only cover property of others while in due course of "transit"
21                    on or in a ''vehicle".
22                 b. "We" only cover loading and unloading if the property of others is
23                    loaded from or unloaded onto a sidewalk, street, loading dock, or
24                    similar area that is adjacent to a "vehicle".
25              2. Time Limitation -- "We" only cover loss to property of others up to 72
26                 hours following the arrival of the property at the intended destination.
27                                                ******
28



                                                   -7-
         4815   COMPLAINT FOR DECLARATORY RELIEF, REIMBURSEMENT, AND CONTRIBUTION
     Case 2:19-cv-03817-CBM-SK Document 2 Filed 05/03/19 Page 8 of 19 Page ID #:9




 1              2. Property In Terminals -
2                  a. Coverage -- "We" cover direct physical loss caused by a covered
 3                   peril to property of others described on the "schedule of coverages"
4                     while at a "terminal" location.
 5                 b. Coverage Limitations -- "We" only cover described property while:
 6                       •   at a "terminal" location that is described on the "schedule of
 7                           coverages" or within 100 feet of the described "terminal"; and
 8                       •   the property is in due course of "transit".
 9                 c. Time Limitation -- "We" only cover loss to property of others up to
1O                    30 days following the arrival of the property at a "terminal".
11
12                    In no event will "We" cover loss to property of others beyond the
13                    period of time for which "you" are liable under the terms of the bill of
14                    lading, contract of carriage, or shipping receipt.
15
16              Also, the Contingent Cargo form m the policy contains the following
17    limitations:
18
19               "We" only cover ''you" for ''your" "subcontractor's" legal liability
20               as a common carrier or contract carrier if ''you" are unable to
21               collect the amount of the loss or damage from "your"
22               "subcontractor"    or   the   insurer     who   is   providing   "your"
23               "subcontractor" with property in vehicles coverage under a motor
24               truck cargo legal liability insurance policy.
25
26              1. Coverage Limitations -
27               a. "We" only cover property of others while m due course of
28                 "transit" on or in a "vehicle".


                                                     -8-
         4815   COMPLAINT FOR DECLARATORY RELIEF, REIMBURSEMENT, AND CONTRIBUTION
     Case 2:19-cv-03817-CBM-SK Document 2 Filed 05/03/19 Page 9 of 19 Page ID #:10




 1               b. "We" only cover property of others that "your" "subcontractor"
2                   becomes legally obligated to pay as a common carrier or contract
3                   earner.
4                c. "We" only cover loading and unloading if the property of others
 5                  is loaded from or unloaded onto a sidewalk, street, loading dock,
 6                   or similar area that is adjacent to a ''vehicle".
 7
 8               The Policy contains a deductible in the event of a loss. The policy
 9               provides:
1o                  2. Deductible-- "We" pay only that portion of "your" loss over
11                       the deductible amount indicated in the "schedule of
12                       coverages" in any one occurrence.
13                       "We" may pay all or a portion of the deductible amount to
14                       settle a loss or "suit". If "We" do pay all or a portion of the
15                       deductible amount, "you" must promptly reimburse "us" for
16                       the amount "We" paid.
17               The Schedule of Coverages provides:
18               Deductible
19               Deductible Amount                                $10,000.00
20         The Policy contains Exclusions applicable to the within matter:
21                  1. "We" do not pay for loss or damage that is caused by or results from
22                       one or more of the following:
23                                                 ******
24                Criminal, Fraudulent, Dishonest, Or Illegal Acts -- "We" do not pay for
25                loss caused by or resulting from criminal, fraudulent, dishonest, or illegal
26                acts committed alone or in collusion with another by:
27                   •    "you";
28                   •    others who have an interest in the property;


                                                     -9-
          4815   COMPLAINT FOR DECLARATORY RELIEF, REIMBURSEMENT, AND CONTRIBUTION
 Case 2:19-cv-03817-CBM-SK Document 2 Filed 05/03/19 Page 10 of 19 Page ID #:11




 1                •   others to whom "you" entrust the property including but not limited
 2                    to owner-operators "you" have hired;
 3            Loss Of Use -- "We" do not pay for loss caused by or resulting from loss of
 4            use, delay, or loss of market.
 5
 6   Also, the Contingent Cargo form in the policy provides as follows:
 7               1. "We'' do not pay for loss or damage that is caused by or results from
 8                    one or more of the following:
 9
10                a. Criminal, Fraudulent, Dishonest, Or Illegal Acts -- "We" do
11                     not pay for loss caused by or resulting from criminal, fraudulent,
12                     dishonest, or illegal acts committed alone or in collusion with
13                     another by:
14                        • "you";
15                        • others who have an interest in the property;
16                        • others to whom "you" entrust the property including but not
17                           limited to owner-operators "you" have hired;
18                        • "your" partners, officers, directors, trustees, joint venturers,
19                           or "your" members or managers if "you" are a limited
20                           liability company; or
21                        • the employees or agents of 1), 2), 3), or 4) above, whether
22                           or not they are at work.
23
24                This exclusion does not apply to acts of destruction by "your"
25                employees, but "We" do not pay for theft by employees.
26
27                b. Loss Of Use -- "We" do not pay for loss caused by or resulting
28                     from loss of use, delay, or loss of market.


                                                 -10-
       4815   COMPLAINT FOR DECLARATORY RELIEF, REIMBURSEMENT, AND CONTRIBUTION
 Case 2:19-cv-03817-CBM-SK Document 2 Filed 05/03/19 Page 11 of 19 Page ID #:12




 1   III.         THE UNDERLYING PRO-COM ACTION
 2                17.   Plaintiff Pro-Com's First Amended Complaint ("FAC") was filed on
 3   November 12, 2018.
4                 18.   Plaintiff Pro-Com alleges fifteen counts for violations of the Carmack
 5   Amendment 49 USC § 14706, et seq. for the failure to deliver cargo and the
 6   disappearance of certain cargo owned by Pro-Com and caused by Defendants
 7   KEI, Infinity, McCormick, and Tarwater's actions and conduct.
 8                19.   Plaintiff   Pro-Com     alleges   deceit,   fraud,    and   negligent
 9   misrepresentation in that Defendants KEI, Infinity, McCormick, and Tarwater
10   made false representations with the intent to deceive Plaintiff, actively concealed
11   material facts, and acted with the intent to induce plaintiff to act in reliance
12   thereon.
13                20.   Plaintiff Pro-Com alleges breach of contract in that Defendants KEI,
14   Infinity, McCormick, and Tarwater failed to perform their respective promises and
15   obligations pertaining to trucking and related services within the State of
16   California as agreed upon in contract.
17                21.   Plaintiff Pro-Com alleges violations of the RICO act in that
18   Defendants KEI, Infinity, McCormick, and Tarwater formed an association in-fact
19   for the purpose of defrauding Plaintiff and that this association-in-fact was an
20   "enterprise" within the meaning of RICO, 18 U.S.C. §1961(4).
21                22.   Harleysville agreed to defend KEI and Infinity under a complete
22   reservation of rights on December 24, 2018. The reservation of rights includes the
23   right to file a Complaint for Declaratory Relief asserting there is no coverage
24   under the policy and the right to seek reimbursement for its expenditures in the
25   defense of the underlying action.
26                23.   No defendants, other than KEI and Infinity, qualify as insured under
27   the Harleysville policy.
28   ///



                                                  -11-
           4815   COMPLAINT FOR DECLARATORY RELIEF, REIMBURSEMENT, AND CONTRIBUTION
 Case 2:19-cv-03817-CBM-SK Document 2 Filed 05/03/19 Page 12 of 19 Page ID #:13




 1             24.   Defendants, KEI and Infinity and its principles, have failed and
2    refused to meaningfully cooperate in the defense of the FAC; have failed to
 3   submit a Proof of Loss for the shipments that are the subject matter of the PAC;
4    have failed to provide Harleysville with requested documents related to shipments
 5   that are the subject matter of the FAC; and have failed to submit to examination
 6   under oath as required under the policy.
 7   IV.       THE UNDERLYING MISA CLAIM
 8             25.   Claimant Misa presented a loss claim dated April 21, 2018 for
 9   $33,526.96 for missing cargo containing eight pallets of wine and spirits pursuant
10   to a December 5, 2017 bill of lading, reference numbers 49604, 49413, and 49733.
11             26.   Harleysville agreed to defend KEI and Infinity under a complete
12   reservation of rights on December 24, 2018. The reservation of rights includes the
13   right to file a Complaint for Declaratory Relief asserting there is no coverage
14   under the policy and the right to seek reimbursement for its expenditures in the
15   defense of the Underlying Claim.
16             27.   No defendants, other than KEI and Infinity, qualify as insured under
17   the Harleysville policy.
18             28.   Defendants, KEI and Infinity and its principles, have refused to
19   meaningfully cooperate in the defense of the Misa claim; have failed to submit a
20   Proof of Loss for the shipments that are the subject matter of the Misa claim; have
21   failed to provide Harleysville with requested documents related to the shipment
22   that are the subject matter of the Misa claim; and have failed to submit to
23   examination under oath as required under the policy.
24                               FIRST CAUSE OF ACTION
25    (Declaratory Relief: No Duty to Defend as to Policy CIM00000027219X for
26                          the policy period 1/01/2017 to 1/01/2018)
27                                   (As to All Defendants)
28             29.   Harleysville repeats, re-alleges, and incorporates by reference, all


                                              -12-
        4815   COMPLAINT FOR DECLARATORY RELIEF, REIMBURSEMENT, AND CONTRIBUTION
 Case 2:19-cv-03817-CBM-SK Document 2 Filed 05/03/19 Page 13 of 19 Page ID #:14




 1   other paragraphs.
2              30.   An actual controversy has ansen and now exists between
3    Harleysville, KEI, Infinity, McCormick, Tarwater, Pro-Com, and Misa with
4    respect to whether Harleysville has a duty' to defend KEI and/or Infinity under the
5    Harleysville policy.
6              31.   Harleysville is informed, and believes, and thereon alleges, that KEI,
7    Infinity, McCormick, and Tarwater dispute the forgoing contentions.
 8             32.   The Court has authority to declare the rights and obligations of the
 9   parties under the Harleysville policy, pursuant to 28 U.S.C. §2201. Harleysville
10   respectfully requests a judicial determination and declaratory judgment of its
11   rights with respect to its duties and obligations as to Pro-Com's Underlying
12   Action and Misa's Underlying Claim.
13             33.   Since there is no potential for coverage under the Harleysville policy,
14   and because Harleysville continues to incur defense fees and costs in Pro-Com's
15   Underlying Action and Misa's Underlying Claim, declaratory relief is necessary
16   and appropriate at this time on order to resolve the actual and present controversy
17   between Harleysville, KEI, Infinity, McCormick, Tarwater, and other defendants
18   to this action.
19                              SECOND CAUSE OF ACTION
20     (Declaratory Relief: No Duty to Indemnify as to Policy CIM00000027219X
21                        for the policy period 1/01/2017 to 1/01/2018)
22                                    (As to All Defendants)
23             34.   Harleysville repeats, re-alleges, and incorporates by reference, all
24   other paragraphs.
25             35.   An actual controversy has arisen and now exists between Harleysville
26   and defendants with respect to whether Harleysville has a duty to indemnify KEI
27   and/or Infinity under the Harleysville policy.
28             36.   Harleysville contends it does not have, and never did have, a duty to


                                                -13-
        4815   COMPLAINT FOR DECLARATORY RELIEF, REIMBURSEMENT, AND CONTRIBUTION
     Case 2:19-cv-03817-CBM-SK Document 2 Filed 05/03/19 Page 14 of 19 Page ID #:15




 1     indemnify KEI and/or Infinity, in Pro-Com's Underlying Action and Misa's
2      Underlying Claim as a matter of law. Specifically, Harleysville contends that the
 3     forgoing limitations to coverage and exclusions apply, and therefore the policy of
4      insurance does not provide coverage to KEI and/or Infinity for Pro-Com's
5      Underlying Action and Misa's Underlying Claim and alleged damages.
 6               37.   Harleysville is informed, and believes, and thereon alleges, that KEI,
7      Infinity, McCormick, and Tarwater dispute the forgoing contentions.
 8               38.   The Court has authority to declare the rights and obligations of the
 9     parties under the Harleysville policy, pursuant to 28 U.S.C. §2201. Harleysville
10     respectfully requests a judicial determination and declaratory judgment of its
11     rights with respect to its duties and obligations as to Pro-Com's Underlying
12     Action and Misa's Underlying Claim.
13               39.   Since there is no potential for coverage under the Harleysville policy,
14     and because Harleysville continues to incur defense fees and costs in Pro-Com's
15     Underlying Action and Misa's Underlying Claim, declaratory relief is necessary
16     and appropriate at this time on order to resolve the actual and present controversy
17     between Harleysville, KEI, Infinity, McCormick, Tarwater, and other defendants
18     to this action.
19                                 THIRD CAUSE OF ACTION
20      (Declaratory Relief: No Duty to Defend as to Policy CIM00000027219X for
21                            the policy period 1/01/2017 to 1/01/2018)
22                                      (As to All Defendants)
23               40.   Harleysville repeats, re-alleges, and incorporates by reference, all
24     other paragraphs.
25               41.   An actual controversy has ansen and now exists between
26     Harleysville, KEI, Infinity, McCormick, and Tarwater with respect to whether
27     Harleysville has a duty to defend KEI and/or Infinity under the Harleysville
28     policy.


                                                  -14-
          4815   COMPLAINT FOR DECLARATORY RELIEF, REIMBURSEMENT, AND CONTRIBUTION
 Case 2:19-cv-03817-CBM-SK Document 2 Filed 05/03/19 Page 15 of 19 Page ID #:16




 1             42.    Harleysville contends that KEI violated "Amendatory Endorsement
2    (Minnesota) "What Must be Done in Case of Loss," in that among other things,
 3   KEI failed to cooperate in the defense of the FAC and the Misa claim; failed to
4    provide the information and documents reasonably requested by plaintiff, refused
 5   to submit to an examination under oath, as required by the policy and refused
 6   access to the terminals identified in the policy to plaintiff.
 7             43.    Harleysville is informed, and believes, and thereon alleges, that KEI,
 8   Infinity, McCormick, and Tarwater dispute the forgoing contentions.
 9             44.    The Court has authority to declare the rights and obligations of the
10   parties under the Harleysville policy, pursuant to 28 U.S.C. §2201. Harleysville
11   respectfully requests a judicial determination and declaratory judgment of its
12   rights with respect to its duties and obligations as to Pro-Com's Underlying
13   Action and Misa's Underlying Claim.
14             45.    Since there is no potential for coverage under the Harleysville policy,
15   and because Harleysville continues to incur defense fees and costs in Pro-Com's
16   Underlying Action and Misa's Underlying Claim, declaratory relief is necessary
17   and appropriate at this time on order to resolve the actual and present controversy
18   between Harleysville, KEI, Infinity, McCormick, Tarwater, and other defendants
19   to this action.
20                               FOURTH CAUSE OF ACTION
21     (Declaratory Relief: No Duty to Indemnify as to Policy CIM00000027219X
22                         for the policy period 1/01/2017 to 1/01/2018)
23                                     (As to AH Defendants)
24             46.    Harleysville repeats, re-alleges, and incorporates by reference, all
25   other paragraphs.
26             4 7.   An actual controversy has ansen and now exists between
27   Harleysville, KEI, Infinity, McCormick, and Tarwater with respect to whether
28   Harleysville has a duty to indemnify KEI and/or Infinity under the Harleysville


                                                 -15-
        4815   COMPLAINT FOR DECLARATORY RELIEF, REIMBURSEMENT, AND CONTRIBUTION
 Case 2:19-cv-03817-CBM-SK Document 2 Filed 05/03/19 Page 16 of 19 Page ID #:17




 1   policy.
2              48.   Harleysville contends that KEI violated "Amendatory Endorsement
3    (Minnesota) "What Must be Done in Case of Loss," in that among other things,
4    KEI failed to cooperate in the defense of the FAC and Misa's Underlying Claim;
5    failed to provide the information and documents reasonably requested by plaintiff,
6    refused to submit to an examination under oath, as required by the policy and
7    refused access to the terminals identified in the policy to plaintiff.
 8             49.   Harleysville is informed, and believes, and thereon alleges, that KEI,
 9   Infinity, McCormick, and Tarwater dispute the forgoing contentions.
10             50.   The Court has authority to declare the rights and obligations of the
11   parties under the Harleysville policy, pursuant to 28 U.S.C. §2201. Harleysville
12   respectfully requests a judicial determination and declaratory judgment of its
13   rights with respect to its duties and obligations as to Pro-Com's Underlying
14   Action and Misa's Underlying Claim.
15             51.   Since there is no potential for coverage under the Harleysville policy,
16   and because Harleysville continues to incur defense fees and costs in Pro-Com's
17   Underlying Action and Misa's Underlying Claim, declaratory relief is necessary
18   and appropriate at this time on order to resolve the actual and present controversy
19   between Harleysville, KEI, Infinity, McCormick, Tarwater, and other defendants
20   to this action.
21                                FIFTH CAUSE OF ACTION
22               (Breach of the Implied Duty of Good Faith and Fair Dealing)
23                      (Against Defendants Tarwater and McCormick)
24             52.   Harleysville repeats, re-alleges, and incorporates by reference, all
25   other paragraphs.
26             53.   Implied in the Policy is a covenant that the patties would act in good
27   faith and deal fairly with each other and that neither party would do anything to
28   interfere with the rights of the other party to the contract.


                                                -16-
        4815   COMPLAINT FOR DECLARATORY RELIEF, REIMBURSEMENT, AND CONTRIBUTION
  Case 2:19-cv-03817-CBM-SK Document 2 Filed 05/03/19 Page 17 of 19 Page ID #:18




  1             54.    The defendants have breached the implied covenant of good faith and
 2    fair dealing by failing to cooperate in the defense of the PAC; by failing to
 3    provide the documents reasonably requested by plaintiff by refusing to submit to
 4    an examination under oath, as required by the policy and by refusing access to the
 5    terminals identified in the policy to plaintiff.
 6              55.    As a direct and proximate result of defendants' breach of the implied
· 7   covenant of good faith and fair dealing, plaintiffs have sustained economic
 8    damage in an amount according to proof at the time of trial.
 9                                 SIXTH CAUSE OF ACTION
10                          (Reimbursement of Defense Fees and Costs)
11                       (Against Defendants Tarwater and McCormick)
12              56.    Harleysville repeats, re-alleges, and incorporates by reference, all
13    other paragraphs.
14               57.   Harleysville has no duty to defend KEI and/or Infinity in Pro-Com's
15    Underlying Action and Misa's Underlying Claim.
16               58.   Harleysville has provided a defense to KEI and/or Infinity, subject to
17    a complete reservation of rights, including the right to seek reimbursement for
18    fees and costs it has incurred to defend non-covered claims.
19               59.   Harleysville has incurred fees and costs in an amount to be
20    determined at trial, for non-covered claims in Pro-Com's Underlying Action and
21    Misa's Underlying Claim.
22               60.   Therefore, Harleysville contends it is entitled to reimbursement of
23    100% of the amount it has incurred in the defense of Pro-Com's Underlying
24    Action and Misa's Underlying Claim, including interest thereon, from KEI and/or
25    Infinity.
26                                    PRAYER FOR RELIEF
27              1.     For a judicial declaration that there is, and never was, a potential for
28    coverage under the Harleysville Policy for Pro-Com's Underlying Action and


                                                  -17-
         4815   COMPLAINT FOR DECLARATORY RELIEF, REIMBURSEMENT, AND CONTRIBUTION
 Case 2:19-cv-03817-CBM-SK Document 2 Filed 05/03/19 Page 18 of 19 Page ID #:19




 1   Misa's Underlying Claim as a matter oflaw;
2              2.   For a judicial declaration that there is no coverage under the
3    Harleysville Policy for Pro-Com's Underlying Action and Misa's Underlying
4    Claim as a matter of law;
5              3.   For reimbursement of fees and costs incurred by Harleysville for
6    defense of Pro-Com's Underlying Action and Misa's Underlying Claim as a
7    matter of law and such other and further economic damages as may be established
 8   at the time of trial by reason of the breach of the implied covenant of good faith
 9   and fair dealing;
10             4.   In the event the court finds there is a duty to indemnify defendants, a
11   declaration that the deductible of $10,000 applies to each occurrence as alleged;
12             5.   For its attorneys' fees and costs in this matter;
13             6.   For such other relief as the court may deem just and proper.
14
15   Dated: May 2, 2019                                Respectfully submitted,
16                                                     LARSON & GASTON, LLP

17
18
                                                  By: IS/
19
                                                     John B. Larson, Esq.,
20                                                   Yasmine Hussein, Esq.,
21
                                                     Attorneys for Plaintiff,
                                                     HARLEYSVILLE             INSURANCE
22                                                   COMPANY
23
24
25
26
27
28


                                                -18-
        4815   COMPLAINT FOR DECLARATORY RELIEF, REIMBURSEMENT, AND CONTRIBUTION
 Case 2:19-cv-03817-CBM-SK Document 2 Filed 05/03/19 Page 19 of 19 Page ID #:20




 1                               DEMAND FOR JURY TRIAL
 2          Plaintiff HARLEYSVILLE INSURANCE COMPANY hereby requests a
 3   jury trial in this matter
 4
 5   Dated: May 2, 2019                               Respectfully submitted,
 6                                                    LARSON & GASTON, LLP
 7
 8
 9                                                By: /SI
                                                     John B. Larson, Esq.,
10                                                   Yasmine Hussein, Esq.,
11                                                   Attorneys for Plaintiff,
                                                     HARLEYSVILLE             INSURANCE
12
                                                     COMPANY
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -1-
                                  4815   DEMAND FOR JURY TRIAL
